
	
		III
		111th CONGRESS
		1st Session
		S. RES. 174
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. Bond (for himself,
			 Mr. Roberts, Mr. Brownback, and Mrs.
			 McCaskill) submitted the following resolution; which was referred
			 to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		RESOLUTION
		Recognizing the region from Manhattan,
		  Kansas to Columbia, Missouri as the Kansas City Animal Health
		  Corridor.
	
	
		Whereas 34 percent of the $16,800,000,000 annual global
			 animal health industry is based in the Kansas City region;
		Whereas more than 120 companies involved in the animal
			 health industry are located in Kansas and Missouri, including 4 of the 10
			 largest global animal health companies and 1 of the 5 largest animal nutrition
			 companies;
		Whereas several leading veterinary colleges and animal
			 research centers are located in Kansas and Missouri, including the College of
			 Veterinary Medicine and the $54,000,000 Biosecurity Research Institute of
			 Kansas State University and the College of Veterinary Medicine, the College of
			 Agriculture, Food and Natural Resources' Division of Animal Sciences, the
			 $60,000,000 Life Sciences Center, the National Swine Resource and Research
			 Center, and the Research Animal Diagnostic Laboratory of the University of
			 Missouri;
		Whereas Kansas City, Missouri, is centrally located in the
			 United States and is close to many of the food animal end customers;
		Whereas the Department of Homeland Security selected
			 Manhattan, Kansas, as the future location for the National Bio and Agro-defense
			 Facility (NBAF);
		Whereas the $750,000,000 NBAF project will provide area
			 economic development opportunities by employing 300 people with an annual
			 payroll of up to $30,000,000, and will provide an additional 1,500 construction
			 jobs;
		Whereas NBAF enhances Kansas' leadership role in the
			 Nation as the animal health research and biosciences center for the United
			 States;
		Whereas more than 45 percent of the fed cattle in the
			 United States, 40 percent of the hogs produced, and 20 percent of the beef cows
			 and calves are located within 350 miles of Kansas City;
		Whereas there are nationally recognized publishers in the
			 animal health industry located in Kansas and Missouri;
		Whereas Kansas and Missouri have historic roots in the
			 livestock industry, including the cattle drives in the 1860s from Texas to the
			 westward railhead in Sedalia, Missouri;
		Whereas Kansas and Missouri are home to many prominent
			 national and international associations within the animal health industry;
			 and
		Whereas retaining and growing existing animal health
			 companies, attracting new animal health companies, increasing animal health
			 research capacity, and developing commercialization infrastructure will create
			 quality jobs and wealth for Kansas and Missouri: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 region from Manhattan, Kansas to Columbia, Missouri, including the metropolitan
			 Kansas City area and St. Joseph, Missouri, as the Kansas City Animal
			 Health Corridor;
			(2)recognizes the
			 Kansas City Animal Health Corridor as the national center of the animal health
			 industry, based on the unmatched concentration of animal health and nutrition
			 businesses and educational and research assets; and
			(3)expresses its
			 commitment to establishing a favorable business environment and supporting
			 animal health research to foster the continued growth of the animal health
			 industry for the benefit of the economy, universities, businesses, and young
			 people hoping to pursue an animal health career in the Kansas City Animal
			 Health Corridor.
			
